DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 19 recite the limitation a master control board coupled to each of the support members, and 44configured in a normal directional manner with reference to each of the support 45members.” This limitation is indefinite because it is unclear as to how to configure the master control board in a normal directional manner with reference to each of the support 45members. What is considered a normal directional manner with reference to each of the support 45members? The claim is unclear which direction is or should be considered the normal directional manner with reference to each of the support 45members. Therefore, the claims are indefinite. 

Claim 6 recites “a plurality of UWC transceivers.” While applicant’s disclosure refers to UWC module, UWC transceivers, and UWC signal in many instances, it is unclear as to what “UWC” stands for. The examiner is unable to determine exactly what UWC is because it is not a regular term or abbreviation used in the art. It is unclear that a person of ordinary skill in the art will recognize what the abbreviation “UWC” means or stands for. Therefore, the limitation “a plurality of UWC transceivers is indefinite. Claims 7 and 8 depend on claim 6 and are therefore indefinite for the same reason as claim 6.
Claim 9 recites the limitation “the housing having 3sufficient structural strength to stand upright and protect an interior region within the 4housing.” This limitation is indefinite because it is unclear as to what is considered to be sufficient structural strength that will have the housing stand upright and protect an interior region within the housing. What exactly (e.g., range of values, threshold value(s), absolute value(s)) is considered “sufficient structural strength?” Claims 18 and 19 also recite the limitation “the housing having 3sufficient structural strength to stand upright and protect an interior region within the 4housing,” which the examiner has indicated as indefinite for the reasons given in claim 9 above. Claims 18 and 19 are thus indefinite for the same reasons. Claim 20 depends on claim 19 and 1s therefore indefinite for the same reason as claim 19.
Claim 15 recites the limitation "the UWC transceiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim also recites the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vacanti et al 9,972,917 discloses a digital active array radar device configured in a triangular shape.
Nohmi 7,436,348 discloses an interferometer-type radar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648